Citation Nr: 0901721	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for nephrolithiasis 
(claimed as diabetic nephropathy), including as secondary to 
diabetes mellitus, type II. 

4.  Entitlement to service connection for amputation of 
little toe, right foot, including as secondary to diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  There is no evidence that the veteran served in Vietnam 
during the Vietnam era; therefore, the presumption that he 
was exposed to Agent Orange or other herbicides while there 
is inapplicable.

2.  There also is no evidence of diabetes mellitus, type II, 
during service or one year after service, and no competent or 
credible evidence of a link between the veteran's diabetes 
mellitus, type II, and his period of active military service, 
including his presumed Agent Orange exposure.  

3.  The veteran does not currently have any underlying 
primary service-connected disorder to which his hypertension, 
nephrolithiasis, and amputated toe may be secondary.

4.  There is no competent evidence of record suggesting the 
veteran's hypertension, nephrolithiasis, or amputated little 
toe of the right foot is the direct result of his military 
service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).   

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).   

3.  Nephrolithiasis was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  Amputation of little toe in the right foot was not 
incurred in or aggravated by service, and is not proximately 
due to, the result of, or chronically aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1137, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in May 2006 and 
June 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO failed to provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, because service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis.  Thus, the failure to provide additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that there is a presumption of 
prejudice due to content error under Dingess, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently ruled as to how to cure such a 
defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Dingess has been 
rebutted by the veteran's actual knowledge of the evidence he 
is required to submit in this case based on the statements 
submitted by him.  Specifically, throughout the course of the 
appeal process, the veteran submitted several lay statements 
with assertions of having served in Vietnam during his period 
of active duty and of treatment for high blood sugar and 
kidney stones during service.  These statements indicate the 
veteran has actual knowledge of the evidence required of him 
to substantiate his service-connection claims.  See generally 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, 
under Sanders, even though VA may have erred by failing to 
provide Dingess notice, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records dated from 1999 to 
2006.  Moreover, in a June 2006 statement, the veteran 
indicated that he had no more evidence to submit in 
substantiation of his claims.  Further, although the Board 
acknowledges the lack of a VA examination regarding the 
etiology of the veteran's alleged disabilities, such an 
examination is unnecessary in this case.  In this regard, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, although there is evidence of current diagnoses of, and 
treatment for, diabetes mellitus, type II, hypertension, 
nephrolithiasis, and amputation of the little toe of the 
right foot, the evidence reflects neither a disability in 
service nor a presumptive disability within one year of 
discharge from service.  Further, there is no medical 
evidence indicating a link between any current disorder on 
appeal and the veteran's military service or the continuity 
of symptomatology of disability since service.  Thus, the 
second and third elements of McLendon are not met and a VA 
examination to establish a nexus is not required.  Therefore, 
there is no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The veteran further contends that he served in Vietnam for 
one week in January 1965, for which he received combat pay, 
and that his military pay records should indicate such pay.  
The RO has attempted to verify the veteran's Vietnam service 
with the National Personnel Records Center (NPRC) and the 
veteran's pay status in January 1965 with the Defense Finance 
and Accounting Service (DFAS), but no records have been 
located to verify the veteran's assertions of service in 
Vietnam.  In this regard, when SPRs are lost or missing, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
obtained the veteran's existing SPRs that indicate foreign 
service in Thailand from January 1965 to January 1966, but a 
request to the NPRC indicated that it was unable to determine 
whether the veteran served in Vietnam.  Moreover, the RO 
initiated two requests to DFAS to obtain combat pay records 
from January 1965, but was met with a negative response 
indicating that no records prior to 1971 were available.  
Thus, all efforts have been exhausted, and further attempts 
would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board 
thus finds no basis for further pursuit of these records.  

The veteran also contends that he received treatment in 
Hollywood, Florida, for a kidney stone and for high blood 
sugar within one year following discharge from service, and 
that he attempted to obtain these treatment records, but was 
unsuccessful because the treating physician was no longer in 
practice.  In this regard, although VA has a duty to assist 
the veteran in obtaining certain records, such as STRs or 
agency records, with respect to private medical records, the 
veteran is expected to cooperate with VA's reasonable efforts 
to obtain them and it is up to the veteran to provide 
sufficient information for the RO to identify and locate 
these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In this case, the veteran has neither provided sufficient 
information for the RO to obtain these records nor authorized 
the release of such records.  Therefore, until the veteran 
provides such information, the RO has no duty to obtain these 
records on its own.    

Thus, given that the RO has obtained available military and 
medical records, that further attempts to verify his service 
in Vietnam would be futile, and that the veteran has not 
released information for the RO to obtain private treatment 
records following discharge from service, there is no 
indication that any additional evidence remains outstanding.  
The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including diabetes mellitus, type II, and cardiovascular-
renal disease, including hypertension).  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Diabetes Mellitus, Type II

The Board now turns to analysis of the veteran's claim for 
service connection for diabetes mellitus, type II, as a 
result of exposure to herbicides.  In this case, the veteran 
contends that he was informed by a physician that he had high 
blood sugar within one year of discharge from military 
service.  See statement attached to notice of disagreement 
(NOD) dated in October 2006.  He contends that his type II 
diabetes mellitus resulted from exposure to Agent Orange 
while serving in Vietnam in January 1965.  See VA Form 9 
dated in June 2007.  

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, VA treatment records from May 1999 and March 
2006 indicate that the veteran was first diagnosed with 
diabetes mellitus, type II, in 1989.  Therefore, the evidence 
clearly shows current diabetes mellitus, type II.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to Agent 
Orange exposure, although his DD Form 214 confirms he served 
in a foreign country during the Vietnam era, the veteran's 
SPRs indicate that this foreign service was in Thailand and 
not in Vietnam.  Attempts to determine the veteran's pay 
status and service in Vietnam during that time have been 
futile.   

Thus, in the absence of evidence that the veteran served in 
Vietnam, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Concerning direct service connection, the Board finds that 
service connection on a direct basis for the veteran's 
diagnosed diabetes mellitus, type II, is not warranted.  
There is no medical evidence of a nexus between his current 
diabetes mellitus disorder and his military service from 
September 1964 to September 1967, including exposure to 
herbicides at that time.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

In addition, as to direct service connection, STRs are 
negative for any complaint, treatment, or diagnosis of, 
diabetes mellitus, type II, during service, including due to 
Agent Orange exposure.  Entrance and separation examinations 
dated in May 1964 and June 1967, respectively, also do not 
report or reveal any problems with high blood sugar or 
diabetes mellitus.  Post-service, the veteran was first 
diagnosed with diabetes mellitus is from 1989, approximately 
20 years after the veteran's discharge from service.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows, therefore, that the Board finds no evidence of 
diabetes mellitus, type II, or other chronic disease within 
one year after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
diabetes mellitus, type II, is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  Additionally, there also is no basis to award service 
connection for this disorder based on chronicity in service 
or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

The Board emphasizes that although the veteran is competent 
to report experiencing symptoms of diabetes mellitus, type 
II, neither he nor his representative, without evidence 
showing that either has medical training or expertise, is 
competent to render an opinion as to the medical etiology of 
the diabetes mellitus, type II.  Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494; 
Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for diabetes mellitus, type II, on either a direct or 
presumptive basis.  Thus, there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Hypertension

The Board now turns to analysis of the evidence for the 
veteran's claim for service connection for hypertension, 
including as secondary to diabetes mellitus, type II.  The 
Board first notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

Here, the veteran contends that his hypertension is the 
result of his diabetes mellitus, type II.  See veteran's 
claim dated in April 2006.  The RO also considered direct 
service connection for this alleged condition.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As to direct service connection, the Board finds no evidence 
of hypertension or any symptoms of hypertension in service.  
38 C.F.R. § 3.303.  Indeed, the veteran's June 1967 
separation examination noted no abnormalities with respect to 
his blood pressure, and the veteran reported no trouble with 
his blood pressure.  In addition, post-service treatment 
records are negative for any complaint of, or treatment for, 
hypertension until 1999, more than 30 years after discharge 
from service.  Moreover, no post-service medical records 
submitted by the veteran link his hypertension to service.  
The Board finds that, as a whole, post-service medical 
records provide no evidence linking the veteran's 
hypertension to service as they reveal hypertension that 
occurred decades after service with no connection to service.

As to secondary service connection, the veteran here has no 
service-connected disability to which his hypertension may be 
secondary.  Although the veteran claims that his hypertension 
is secondary to his type II diabetes mellitus, the veteran's 
claim of service connection for diabetes mellitus, type II, 
has already been denied, as alluded to above.  See 38 C.F.R. 
§ 3.310(a).  In addition, without evidence showing that they 
have medical training or expertise, neither the veteran nor 
his representative is competent to offer a medical opinion as 
to a secondary relationship between the veteran's current 
hypertension and his diabetes mellitus, type II.  See 38 
C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.        

Accordingly, the preponderance of the evidence is against the 
veteran's hypertension claim on a direct or secondary basis.  
38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Nephrolithiasis

The Board now turns to analysis of the evidence for the 
veteran's claim for service connection for nephrolithiasis, 
including as secondary to diabetes mellitus, type II.  As 
noted above, there was a recent amendment to the provisions 
of 38 C.F.R. 
§ 3.310, which were intended to place a burden on the veteran 
to establish a pre-aggravation baseline level of disability 
for the nonservice-connected disability before an award of 
service connection may be made.  Thus, given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

Here, the veteran contends that his nephrolithiasis is the 
result of his diabetes mellitus, type II.  See veteran's 
claim dated in April 2006.  The RO also considered direct 
service connection for this alleged condition.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As to direct service connection, the Board finds no evidence 
of nephrolithiasis or any symptoms of nephrolithiasis in 
service.  38 C.F.R. § 3.303.  The veteran's June 1967 
separation examination noted no kidney stones, and the 
veteran did not report treatment or complaints of kidney 
stones.  In addition, post-service treatment records are 
negative for any complaint of, or treatment for, 
nephrolithiasis until 1999, more than 30 years after 
discharge from service.  Although the veteran reports 
treatment for a kidney stone within one year after discharge 
from service, no medical evidence of record supports this 
assertion.  Moreover, no post-service medical records 
submitted by the veteran link his nephrolithiasis to service.  
The Board finds that, as a whole, post-service medical 
records provide no evidence linking the veteran's 
nephrolithiasis to service as they reveal nephrolithiasis 
that occurred decades after service with no connection to 
service.

As to secondary service connection, the veteran here has no 
service-connected disability to which his nephrolithiasis may 
be secondary.  Although the veteran claims that his 
nephrolithiasis is secondary to his type II diabetes 
mellitus, the veteran's claim of service connection for 
diabetes mellitus, type II, has already been denied, as 
alluded to above.  See 38 C.F.R. § 3.310(a).  In addition, 
without evidence showing that they have medical training or 
expertise, neither the veteran nor his representative is 
competent to offer a medical opinion as to a secondary 
relationship between the veteran's current nephrolithiasis 
and his diabetes mellitus, type II.  See 38 C.F.R. § 
3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.        

Accordingly, the preponderance of the evidence is against the 
veteran's nephrolithiasis claim on a direct or secondary 
basis.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Amputation of Little Toe, Right Foot

The Board now turns to analysis of the evidence for the 
veteran's claim for service connection for his amputated 
right little toe, including as secondary to diabetes 
mellitus, type II.  As noted above, there was a recent 
amendment to the provisions of 38 C.F.R. § 3.310, which were 
intended to place a burden on the veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
may be made.  Thus, given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

Here, the veteran contends that the amputation of his right 
little toe is the result of his diabetes mellitus, type II.  
See veteran's claim dated in April 2006.  The RO also 
considered direct service connection for this alleged 
condition.  When determining service connection, all theories 
of entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal. 

As to direct service connection, the Board finds no evidence 
of skin ulceration of the right foot or toes that would cause 
amputation of a toe in service.  38 C.F.R. 
§ 3.303.  The veteran's June 1967 separation examination 
noted no foot or skin issues, and no amputation of any toes.  
In addition, post-service treatment records 


are negative for any complaint of, or treatment for, skin 
ulceration in the right foot, leading to amputation of the 
right little toe, until 2002, 35 years after discharge from 
service.  

Moreover, no post-service medical records submitted by the 
veteran link his amputation of the right little toe to 
service.  The Board finds that, as a whole, post-service 
medical records provide no evidence linking the veteran's 
amputation of the right little toe to service as they reveal 
that there was no skin ulceration in the right foot leading 
to amputation of his little toe until decades after service 
with no connection to service.

As to secondary service connection, the veteran here has no 
service-connected disability to which his amputation of the 
right little toe may be secondary.  Although VA treatment 
records dated in 2002 indicated that the veteran's amputation 
of the right little toe was related to his diabetes mellitus, 
type II, the veteran's claim of service connection for 
diabetes mellitus, type II, has already been denied, as 
alluded to above.  See 38 C.F.R. § 3.310(a).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim regarding amputation of his right little toe 
on a direct or secondary basis.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).






ORDER

Service connection for diabetes mellitus, type II, including 
due to Agent Orange (herbicide) exposure, is denied.

Service connection for hypertension, including as secondary 
to diabetes mellitus, type II, is denied.

Service connection for nephrolithiasis, including as 
secondary to diabetes mellitus, type II, is denied.

Service connection for amputation of little toe, right foot, 
including as secondary to diabetes mellitus, type II, is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


